UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4244
REGINALD LEON SOLOMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-99-417)

                      Submitted: April 16, 2002

                       Decided: July 10, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alan C. Drew, Laurel, Maryland, for Appellant. J. Strom Thurmond,
Jr., United States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SOLOMAN
                              OPINION

PER CURIAM:

   Reginald Leon Soloman pled guilty to one count of possession with
intent to distribute cocaine in violation of 21 U.S.C.A. § 841(a)(1)
(West 1999 & Supp. 2001), but reserved his right to appeal the district
court’s denial of his motion to suppress evidence seized from his
vehicle. On appeal, Soloman contends that his detention, after the ini-
tial stop of the car was completed, was in violation of his Fourth
Amendment right to be free from unreasonable searches and seizures.
Finding no reversible error, we affirm.

   We review the district court’s factual findings underlying a motion
to suppress for clear error, while reviewing the legal determinations
de novo. See Ornelas v. United States, 517 U.S. 690, 699 (1996);
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a
suppression motion has been denied, review of the evidence is made
in the light most favorable to the government. United States v. Seid-
man, 156 F.3d 542, 547 (4th Cir. 1998).

   On appeal, Soloman concedes that the initial stop of his vehicle for
speeding was proper, and does not contest that the officers were pro-
vided probable cause to search his vehicle by the drug dog’s alert. He
argues, however, that his detention after the stop was completed to
permit the drug dog’s examination was a second, independent seizure
that was not supported by any suspicion and was, therefore, unconsti-
tutional. While we agree that, after he refused the officer’s request for
consent to search his vehicle, Soloman was detained by the officer,
and such detention amounted to a seizure under the Fourth Amend-
ment, we conclude that the seizure was justified by reasonable suspi-
cion of illegal activity. Rusher, 966 F.2d at 876-77. Specifically, the
officer testified that, when he initially approached Soloman’s vehicle,
he observed a partially consumed marijuana cigar and marijuana resi-
due in plain view on the floorboard of the vehicle. This observation
clearly provided reasonable suspicion that Soloman possessed mari-
juana, a controlled substance, and supported the brief detention of
Soloman while the drug dog sniffed the exterior of the vehicle. The
district court correctly denied Soloman’s motion to suppress the
cocaine seized during the subsequent search of his vehicle.
                     UNITED STATES v. SOLOMAN                     3
   We accordingly affirm Soloman’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED